On petition for rehearing.
Perkins, J.
A petition for rehearing has been filed on the point of dismissing the appeal. It is well said that the code gives the right of appeal from all final judgments, except, &c. But this Court will not reverse judgments appealed from, unless, as a general rule, the party has objected to errors below. See Ellis v. Miller, 9 Ind., 210.
If the Court should, as it might in such case, affirm the 'judgment, it would, probably, cut the party off from further relief. Hence, as a favor to him, the appeal is dismissed, and a door to remedy left open.
Per Curiam.
The petition for rehearing is overruled.